Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-11 and 14 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(s) as being anticipated by Scarpa (US 5,979,787).
Claim 8: Scarpa discloses a method including flowing a first fluid (liquid resin) through a first inlet (70) into a nozzle (10); flowing a second fluid (liquid resin) through a second inlet (72) into the nozzle (10); flowing particles (foaming thermal insulation material including solid fillers) into the nozzle, separate from the first fluid and the second fluid (fig. 1); mixing the first fluid, the second fluid and the particles to form a first mixture within the nozzle (col. 2, lines 34-40); and printing the first mixture onto a substrate from the nozzle (col. 3, lines 50-60).
Claim 9: Scarpa discloses printing the first mixture onto the substrate in at least a first portion (col. 3, lines 30-35).
Claim 10: Scarpa discloses the particles including a foaming agent (col. 2, lines 25-33).

Claim 14: Scarpa discloses flowing the first fluid through the first inlet (70) into the nozzle (10); flowing the second fluid through the second inlet (72) into the nozzle (10); mixing the first fluid and the second fluid to form a second mixture within the nozzle (col. 2, lines 34-40); and printing the second mixture onto a substrate from the nozzle in at least a second portion (col. 1, lines 5-10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 is rejected under 35 U.S.C. 103 as being unpatentable over Scarpa (US 5,979,787), as applied to claim 8 above.
Scarpa is silent as to the minimum activation temperature of the blowing agent, maximum temperature in the curing profile and average activation temperature of the blowing agent. However, absent evidence of unexpected results obtained from utilizing the claimed the minimum activation temperature of the blowing agent, maximum temperature in the curing profile and average activation temperature of the blowing agent, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected a suitable minimum activation temperature of the blowing agent, maximum temperature in the curing profile and average activation temperature of the blowing agent to effectively form foamed insulation products. The optimization of a range or other variable within the claims that flows from the “normal desire of scientists or artisans to improve upon prima facie obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) (determining where in a disclosed set of percentage ranges the optimum combination of percentages lies is prima facie obvious).  The discovery of an optimum value of a variable in a known process is usually obvious. In re Aller, 220 F.2d 454, 456 (C.C.P.A. 1955).  See also In re Boesch, 617 F.2d 272, 276 (C.C.P.A. 1980) and In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (“‘[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.’” (quoting Aller, 220 F.2d at 456)); In re Kulling, 897 F.2d 1147, 1149 (Fed. Cir. 1990) (finding no clear error in Board of Patent Appeals and Interferences’ conclusion that the amount of eluent to be used in a washing sequence was a matter of routine optimization known in the pertinent prior art and therefore obvious).

Response to Arguments
Applicant’s arguments with respect to claims 8-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY W THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/Primary Examiner, Art Unit 1754